Citation Nr: 1138328	
Decision Date: 10/14/11    Archive Date: 10/19/11

DOCKET NO. 08-06 943	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUES

1. Entitlement to service connection for bilateral hearing loss. 

2. Entitlement to service connection for tinnitus. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. M. Ames, Counsel





INTRODUCTION

The Claimant served in the Army National Guard from February 1964 to February 1970, with a period of active duty for training (ACDUTRA) from June 1964 to December 1964.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Providence, Rhode Island. The July 2007 rating decision denied the  claims of service connection for bilateral hearing loss and tinnitus. 

In April 2009, the Claimant withdrew his request for a hearing before a member of the Board. Accordingly, the Board will proceed to adjudicate the case based on the evidence of record. See 38 C.F.R. § 20.704 (d), (e) (2010). 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC. VA will notify the appellant if further action is required.


REMAND

The Claimant contends that he experiences audiological disabilities as the result of his period of ACDUTRA. Specifically, he has stated that he served in an artillery unit and that his hearing was damaged by repeated exposure to artillery fire - allegedly without hearing protection. The Board presently remands this matter for the further development of the record and the conduct of a VA examination. 

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service. 38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.6, 3.303(a) (2010). Active military, naval, or air service includes any period of active duty for training (ACDUTRA) during which the individual concerned was disabled or died from disease or injury incurred in or aggravated in the line of duty. 38 U.S.C.A. §§ 101(21), (24), 106; 38 C.F.R. 
§ 3.6(a), (d). ACDUTRA includes full-time duty performed for training purposes by members of the National Guard of any state. 38 U.S.C.A. § 101(22); 38 C.F.R. 
§ 3.6(c) (3). The Claimant's only period of active service was his period of ACDUTRA from June 1964 to December 1964. 

Certain evidentiary presumptions such as the presumption of sound condition at entrance to service, the presumption of aggravation during service of preexisting diseases or injuries which undergo an increase in severity during service, and the presumption of service incurrence for certain diseases which manifest themselves to a degree of disability of 10 percent or more within a specified time after separation from service, are provided by law to assist Veterans in establishing service connection for a disability or disabilities. 38 U.S.C.A. § 1112; 38 C.F.R. § 3.304(b), 3.306, 3.307, 3.309. 

However, the advantages of these evidentiary presumptions do not extend to those who claim service connection based on a period of ACDUTRA. Paulson v. Brown, 7 Vet. App. 466, 470-71 (1995) (noting that the Board did not err in not applying presumptions of sound condition and aggravation to appellant's claim where he served only on ACDUTRA and had not established any service-connected disabilities from that period); McManaway v. West, 13 Vet. App. 60, 67 (citing Paulson, 7 Vet. App. at 469-70, for the proposition that, "if a claim relates to period of [ACDUTRA], a disability must have manifested itself during that period ; otherwise, the period does not qualify as active military service and claimant does not achieve Veteran status for purposes of that claim."). 

VA must provide a VA medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for VA to make a decision on the claim. 



The threshold for determining whether the evidence "indicates" that there "may" be a nexus between a current disability and an in-service event, injury, or disease is a low one. McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006). Private medical records show that the Claimant has been diagnosed with bilateral hearing loss that meets the threshold criteria to be considered a disability for VA purposes. 38 C.F.R. § 3.385. 

The Claimant's Report of Separation from the Armed Forces (DD 214) shows that he was field artilleryman, and therefore may have been exposed to noise during his period of ACDUTRA. However, the Board does not presently decide the specific question of whether the Claimant is credible in his assertion that he was not required to wear hearing protection during such ACDUTRA from June 1964 to December 1964. 

In his March 2008 Substantive Appeal, the Claimant stated, "[a]fter being discharged I have found that I have become hearing impaired." The Claimant is competent to describe observable symptoms, such as hearing loss. Layno v. Brown, 6 Vet. App. 465 (1994). 

Presumed credible for the limited purpose of development of the Board's present action, and combined with the fact that he worked with artillery during his period of ACDUTRA, his statement provides an indication that his noise exposure may be related to his period of ACDUTRA. However, the Board does not have sufficient medical evidence to ascertain whether his claimed tinnitus and currently diagnosed hearing loss is related to his period of ACDUTRA. Thus, a VA examination is required. McLendon v. Nicholson, 20 Vet. App. 79 (2006), see also Colvin v. Derwinski, 1 Vet. App. 171, 174 (1991); 38 U.S.C.A. § 5103A(d). 

The Claimant served in the Army National Guard from February 1964 to February 1970. In view of the claimant's allegation that he began to note hearing loss after his December 1964 period of INACDUTRA, and the fact that the Claimant apparently attended National Guard weekend and annual training, it is likely that from December 1964 to February 1970, he underwent periodic physical examinations, including hearing tests. However, the only treatment and personnel records associated with his claims file are from his period of ACDUTRA from June 1964 to December 1964. The RO must contact the Rhode Island State Adjutant General's office and attempt to obtain the Claimant's service medical and personnel records from his National Guard service. 

Accordingly, the case is REMANDED for the following action:

1. Advise the Claimant that he must provide the name and location of his National Guard Battery. If he responds with the appropriate information, obtain the medical and personnel records from his entire term of National Guard service as below. If the records are not obtainable, the Claimant should be notified and the record clearly documented. 

2. Among any other purposes deemed appropriate by the  RO/AMC, in an attempt to verify the claimant's contention of continuity of symptoms since release from ACDUTRA in December 1964, the RO/AMC must  contact:
 
a. The State of Rhode Island Adjutant General's Office, Joint Force Headquarters, 645 New London Drive, Cranston, RI 02920 

b. And any other appropriate records depositories and request that a search be undertaken to locate and provide any and all of the Claimant's service treatment and service personnel records, to include those generated prior to and during his National Guard service from June 1964 to June 1970 - in particular any periodic physical examinations to include medical history questionnaires.

If the records are not obtainable, the Claimant should be notified and the record clearly documented. 

3. Schedule the Claimant for a VA audiological examination to be conducted by a suitably qualified medical professional to ascertain whether (1) he has hearing loss, (2) whether he has tinnitus and, (3) whether either disability was caused by any injury sustained during his period of ACDUTRA from June 1964 to December 1964. 

a. The claims folder and a copy of this remand will be reviewed by the examiner, who must acknowledge such review in the report generated by this remand. 

b. After reviewing all evidence of record and conducting audiological examination, the examiner must state whether the Claimant has hearing loss or tinnitus due to in-service noise exposure. 

c. In addition to any findings noted by the RO/AMC from the reports of medical history questionnaires as to the claimant's allegation of continuity of hearing loss symptoms since December 1964, the examiner must independently review the record for pertinent evidence, but his or her attention is called to the following: 

i. The Claimant's DD 214 reflecting a specialty involving field artillery. 
ii. The Claimant's only period of ACDUTRA was from June 1964 to December 1964. 
iii. The Claimant's January 1964 enlistment examination and report of medical history.
iv. The Claimant's November 1964 examination and report of medical history. 
v. The Claimant's March 2008 VA Form 9 reflecting his contention that his hearing loss was caused by firing weapons without hearing protection. 

d. The examiner must state the medical basis for any opinion rendered, with reference to pertinent evidence of record. It is critical the examiners review all evidence of record and fully state the medical basis or bases for any opinions rendered. The examiner's stated expertise in and of itself is not a sufficient statement under the law upon which to evaluate a medical opinion. 

e. If the examiner is unable to render the requested opinion(s) without resort to speculation, he or she must so state. However, a complete rationale for such a finding must be provided, such as whether there is inadequate factual information, whether the question falls within the limits of current medical knowledge or scientific development, whether the cause of the condition in question is truly unknowable, and/or whether the question is so outside the norm of practice that it is impossible for the examiner to use his or her medical expertise and training to render an opinion. 

4. After the above has been completed, the RO must review the claims file and ensure that all of the foregoing development actions have been conducted and completed in full. If any development is incomplete, appropriate corrective action must be taken. If any examination report does not include adequate responses to the specific opinions requested, it must be returned to the providing examiner for corrective action. 

5. Thereafter, and after undertaking any additional development deemed necessary, readjudicate the issues on appeal. If the benefits sought on appeal remain denied, in whole or in part, the Claimant and his representative should be provided with a Supplemental Statement of the Case and be afforded reasonable opportunity to respond. The case should then be returned to the Board for further appellate review, if otherwise in order. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 


of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2010).


